Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 14, 2018

The Court of Appeals hereby passes the following order:

A18A1328. MIA SHERETT NEWELL v. THE STATE.

      A jury found Mia Sherett Newell guilty of two counts of theft by deception and
one count of false reporting of a crime. Newell filed a motion for new trial, which the
trial court denied on October 25, 2017. On November 28, 2017, Newell filed a notice
of appeal. We lack jurisdiction.
      A notice of appeal must be filed within 30 days after entry of the order to be
appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Newell filed her notice of appeal
34 days after entry of the trial court’s order, her appeal is untimely. We thus lack
jurisdiction to consider this appeal, which is hereby DISMISSED.1

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/14/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
       We note that Newell also sought an out-of-time appeal. The trial court denied
her request, and that order is on appeal in Case Number A18A1329.